                                          Case 4:20-cv-03154-HSG Document 81 Filed 07/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAURA LOOMER,                                     Case No. 20-cv-03154-HSG
                                   8                     Plaintiff,                        SCHEDULING ORDER
                                   9             v.

                                  10     FACEBOOK INC.,
                                  11                     Defendant.

                                  12          The parties submitted a proposed schedule on June 30, 2020. See Dkt. No. 80. Having
Northern District of California
 United States District Court




                                  13   considered the parties’ proposed schedule, the Court SETS the following deadlines pursuant to

                                  14   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  15                               Event                                 Date
                                  16               Plaintiff’s Response to Defendant’s      August 4, 2020
                                                   Motion for Summary Judgment
                                  17               Defendant’s Reply in support of its      August 25, 2020
                                  18               Motion for Summary Judgment
                                                   Dispositive Motion Hearing Deadline      September 24, 2020, at 2:00pm
                                  19               Pretrial Conference                      January 12, 2021, at 3:00pm
                                  20               Jury Trial                               January 25, 2021, at 8:30 a.m.

                                  21
                                              These dates may only be altered by order of the Court and only upon a showing of good
                                  22
                                       cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial
                                  23
                                       Standing Order.
                                  24
                                              IT IS SO ORDERED.
                                  25
                                       Dated: 7/8/2020
                                  26
                                                                                       ______________________________________
                                  27                                                   HAYWOOD S. GILLIAM, JR.
                                                                                       United States District Judge
                                  28
